                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION



FREDERICK T. 1,                                                        Case No. 3:17-cv-00895-TC
                                                                                           ORDER
               Plaintiff,
       v.

COMMISSIONER OF SOCIAL SECURITY

               Defendant.

AIKEN, District Judge:

       Magistrate Judge Thomas Coffin filed his Findings and Recommendation ("F&R") (doc.

31) recommending that the final decision of the Commissioner deny benefits be reversed and

remanded for fut1her proceedings. The matter is now before me. See 28 U.S.C. § 636(b)(l)(B)

and Fed. R. Civ. P. 72(b).

       When either pru1y objects to any p011ion of a magistrate judge's F&R, the district court

must make a de nova determination of that portion of the magistrate judge's repmi. See 28




        1
        In the interest of privacy, this order uses only the first name and the initial of the last
name of the non-governmental party or parties in this case. Where applicable, this opinion uses
the same designation for a non-governmental pai1y's immediate family member.

PAGE 1 -ORDER
U.S.C. § 636(b)(l); AicDonnell Douglas Cmp. v. Commodore Business 1\1achines, Inc., 656 F.2d

1309, 1313 (9th Cir. 1981), cert denied, 455 U.S. 920 (1982).

       The Commissioner has filed timely objections to the F&R (doc. 39), and plaintiff has

filed a timely response to those objections (doc. 40). Thus, I review the F&R de nova.

       Having considered the record and the arguments offered by the patiies, I find no error in

Magistrate Judge Coffin's analysis.      Thus, I adopt the F&R (doc. 31) in its entirety.

Accordingly, this case is REVERSED and REMANDED for further proceedings consistent with

Magistrate Judge Coffin's F&R. This action is dismissed.

       IT IS SO ORDERED.

       Dated this 15th day of January, 2019.




                                          Ann Aiken
                                  United States District Judge




PAGE 2 -ORDER
